Citation Nr: 1826425	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a right knee disability. 

4. Entitlement to service connection for a right knee scar.

5. Entitlement to service connection for hepatitis. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) of the Agency of Original Jurisdiction (AOJ).. 

In January 2018, the Veteran testified before the undersigned at a travel board hearing.  The Board notes that the Veteran's hearing testimony raised the issue of entitlement to service connection for tinnitus. Given the aforementioned, the Board will broaden the Veteran's claims under Clemons. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The issues of entitlement to service connection for a bilateral hearing loss disability, right knee disability, and right knee scar are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At his January 2018 hearing before the Board, the Veteran requested that his appeal with regard to the issue of entitlement to service connection for hepatitis be withdrawn.
CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for hepatitis have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal. 38 C.F.R. § 20.204 (a) (2017). Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing. 38 C.F.R. § 20.204 (b)(1) (2017). A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board. 38 C.F.R. § 20.204 (b)(3) (2017). 

At his January 2018 hearing, the Veteran's representative stated that the Veteran no longer wished to pursue his claim of entitlement to service connection for hepatitis. The Board finds that the Veteran's representative's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for hepatitis, there remain no allegations of errors of facts or law for appellate consideration concerning this issue. The Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to service connection for hepatitis is dismissed.


ORDER

The issue of entitlement to service connection for hepatitis is dismissed.



REMAND

I. Hearing Loss

The Veteran underwent a VA examination for his bilateral hearing loss disability in January 2010. While audiometric testing revealed mild bilateral sensorineural hearing loss, the Veteran did not have hearing loss for VA purposes as defined under 38 C.F.R. § 3.385. Accordingly, the Veteran's claim was denied in an October 2011 rating decision.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95. A new examination, however, is appropriate when there is an assertion of an increase in severity since the last examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95. 

The Veteran and his wife testified at a January 2018 hearing. The Veteran stated that his hearing had become increasingly worse since the January 2010 VA examination. The Veteran further testified that he had been to the emergency room several times for issues related to pain and ringing in his ears. Additionally, the Veteran's wife testified that the Veteran's hearing has degraded to the extent that she must stand directly in front of him and speak very loudly for him to understand. See January 2018 Hearing Transcript.

In light of the assertions that the Veteran's service-connected hearing loss is more severe, and mindful that at the time of the January 2010 examination the Veteran's hearing loss had not reached the severity of disabling for VA purposes, current examinations must be afforded to accurately assess the current level of the disability for purposes of determining whether it could be related to service. See Caffrey v. Brown, 6 Vet. App. 377, 381(1994); Snuffer, 10 Vet. App. at 403. 

II. Tinnitus

As discussed above, during the Veteran's January 2018 hearing, he testified that he had been to the emergency room on several occasions due to pain and ringing in his ears. See January 2018 Hearing Transcript. Accordingly, the Veteran's claim has been broadened to include entitlement to service connection for tinnitus, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

At the time of the January 2010 VA Audiological Exam, the Veteran did not report symptoms of tinnitus. Thus, no examination or opinion has been provided on this issue. Accordingly, as the record indicates that the Veteran has signs and symptoms of a disability that may be associated with active service, a remand seeking such an examination and opinion is necessary. See id.

III. Right Knee Scar

The Veteran contends that service connection is warranted for a right knee scar. The Veteran reported that he cut his knee on a foot locker in 1973 during active service. He reported that the cut required stitches which ultimately resulted in a scar. The Veteran's service treatments records are absent for any treatment for a laceration to the knee and subsequent stitches.

In this case, the Board notes a number of discrepancies in the record concerning the Veteran's right knee scar. The Veteran's September 1970 entrance examination notes that the Veteran had a cut on the back of his right leg. In a March 1973 Report of Medical Examination, no scars were noted. The Veteran's November 1978 separation examination indicated that he had a scar on his right leg below the knee.  

The Veteran was afforded a VA Scar Examination in January 2011. The examiner noted a scar which was 1 centimeter in length, but did not describe the location of the scar, particularly whether it was on the back or front of the right leg. Ultimately, the examiner opined that the right knee scar was as least as likely as not related to the Veteran's right knee injury as described above. 

Notwithstanding the positive medical opinion, the Veteran's claim for service connection for a right knee scar was denied in a March 2011 Rating Decision, citing the absence of evidence of the 1973 injury in which the examiner relied upon in rendering his positive medical opinion. The RO reasoned that since the Veteran entered active duty with a cut to the back of his leg and his service treatment records did not contain evidence of the 1973 knee injury and subsequent stitches, that the Veteran's right knee scar must have preexisted service. In essence, the RO reasoned that the scar in question was the result of the cut to the back of the Veteran's leg noted at entry. 

In this case, the Board finds that a new VA Scar Examination and opinion is necessary to resolve any discrepancies in the record with regards to the Veteran's right knee scar. The evidence of record suggests that the Veteran either suffers from one scar to the back of his right leg, or alternatively, both a scar to the back of his right leg and a scar below his right knee. Accordingly, on remand an inquiry must be made as to the nature and number of the Veteran's scars. 

IV. Right Knee Disability

The Veteran contends that his current diagnosed degenerative arthritis of the right knee is related to his active service. Specifically, the Veteran contends that he suffered a right knee injury in April 1974 during Taekwondo training. Additionally, the Veteran contends that the 1973 foot locker injury is also related to his current claimed right knee disability.

With regards to the April 1974 injury, the Veteran's service treatment records indicate that he was kicked in the knee and suffered a mild strain of the medial collateral ligament. As discussed above, the Veteran's service treatment records are silent as to the 1973 injury. 

The Veteran was afforded a VA Examination in December 2010. The examiner noted both the 1973 and April 1974 injuries in the Veteran's medical history. In rendering his negative opinion, the examiner reasoned that the Veteran's 1974 Taekwondo injury was acute and transitory in nature, and that there were no further complaints or clinical evidence of a chronic condition. However, the examiner did not address the Veteran's 1973 injury in rendering his opinion. 

In this case, the examiner's opinion does not give adequate consideration to the Veteran's lay statements regarding an injury during service. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records). 

Given this deficiency, the Veteran must be afforded a new examination to determine the etiology of his right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA Audiological examination to determine the nature and etiology of his hearing loss and tinnitus. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

Any indicated studies should be performed and all pertinent pathology found on examination should be noted on the evaluation report.

The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss and tinnitus is related to his period of active duty service? Please explain why or why not.

The examiner is reminded that VA law and regulations do not preclude service connection for post-service hearing loss based on hearing being within normal limits at the time of separation from service. In other words, noting that hearing loss did not manifest in service as the sole basis for forming a negative nexus opinion, without additional explanation, will not be adequate.

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

2. Schedule the Veteran for a VA scars examination, to be performed by a medical doctor, to determine the nature and number of the Veteran's knee scars. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. The examiner should provide the following information:

a.) Describe the number and size of all knee scars present. Attention is invited to the Veteran's 1973 recollection of a knee injury resulting in a laceration and stitches. Additionally, attention is invited to the Veteran's September 1970 entrance examination noting a cut to the back of the right leg; a March 1973 Report of Medical Examination reflecting no scars; and the November 1978 separation examination indicating a scar below the right knee (See STR - Medical). 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

b.) Report whether any scar is deep or whether the scars collectively cause limited motion in an area or areas exceeding 6 square inches, 12 square inches, 72 square inches, or 144 square inches.

c.) Report whether any scar is superficial and whether the total of scars collectively covers 144 square inches or more.

 d.) Report whether any scar is superficial and unstable.

e.) Report whether any scar is superficial and painful.

f.) Report whether any scar or the combined scarring causes additional loss of motion or function.

g.) Any additional pertinent findings (such as evidence of swelling, redness, tenderness, discoloration, etc.) should be reported. 

If the examiner cannot provide an opinion without resort to speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right knee disability. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner should provide the following opinion:

Is it at least as likely as not (50% or greater probability) that the right knee disability is related to or the result of the Veteran's service? Attention is invited to the Veteran's 1973 recollection of a knee injury resulting in a laceration and stitches, and the April 1974 knee injury (See STR - Medical).

Provide a complete rationale/explanation for each opinion provided.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran as to any issue, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


